Exhibit 10.1
SIXTH SUPPLEMENTAL INDENTURE
ADDITIONAL SUBSIDIARY GUARANTEES
SIXTH SUPPLEMENTAL INDENTURE (this “Supplemental Indenture for Additional
Guarantees”), dated as of June 1, 2009, among RRI Energy Solutions East, LLC
(the “Guaranteeing Subsidiary”), a subsidiary of RRI Energy, Inc. (formerly
known as Reliant Energy, Inc.) (or its permitted successor), a Delaware
corporation (the “Company”), the Company, the other Guarantors (as defined in
the Indenture referred to herein) and Wilmington Trust Company, as trustee under
the indentures referred to below (the “Trustee”).
WITNESSETH
WHEREAS, the Company has heretofore executed and delivered to the Trustee a
senior indenture (the “Base Indenture”), dated as of December 22, 2004, between
the Company and the Trustee, as amended by a First Supplemental Indenture, dated
as of December 22, 2004, among the Company, the Guarantors named therein and the
Trustee, providing for the original issuance of an aggregate principal amount of
$750.0 million of 6.75% Senior Secured Notes due 2014 (the “Notes”), a Second
Supplemental Indenture relating to the Notes, among the Company, the Guarantors
listed therein and the Trustee, dated as of September 21, 2006, and a Third
Supplemental Indenture relating to the Notes, among the Company, the Guarantors
listed therein and the Trustee, dated as of December 1, 2006 (the Base
Indenture, as so supplemented is herein referred to as the “Indenture”);
WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Company’s Obligations under the Notes and the Indenture
(the “Note Guarantee”); and
WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee, the Company and
the other Guarantors are authorized to execute and deliver this Supplemental
Indenture for Additional Guarantees.
NOW THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt of which is hereby acknowledged, the Guaranteeing
Subsidiary, the Trustee, the Company and the other Guarantors mutually covenant
and agree for the equal and ratable benefit of the Holders of the Notes as
follows:
1. Capitalized Terms. Unless otherwise defined in this Supplemental Indenture
for Additional Guarantees, capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.
2. Agreement to be Bound; Guarantee. The Guaranteeing Subsidiary hereby becomes
a party to the Indenture as a Guarantor and as such will have all of the rights
and be subject to all of the Obligations and agreements of a Guarantor under the
Indenture. The Guaranteeing Subsidiary hereby agrees to be bound by all of the
provisions of the Indenture applicable to a Guarantor and to perform all of the
Obligations and agreements of a Guarantor under the Indenture. In furtherance of
the foregoing, the Guaranteeing Subsidiary shall be deemed a Guarantor for
purposes of Article 12 of the Supplemental Indenture, including, without
limitation, Section 12.02 thereof.

 

 



--------------------------------------------------------------------------------



 



3. NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE FOR ADDITIONAL
GUARANTEES BUT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF
LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD
BE REQUIRED THEREBY.
4. Counterparts. The parties may sign any number of copies of this Supplemental
Indenture for Additional Guarantees. Each signed copy shall be an original, but
all of them together represent the same agreement.
5. Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.
6. The Trustee. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
for Additional Guarantees or for or in respect of the recitals contained herein,
all of which recitals are made solely by the Guaranteeing Subsidiary and the
Company.
7. Ratification of Indenture; Supplemental Indenture for Additional Guarantees
Part of Indenture. Except as expressly amended hereby, the Indenture is in all
respects ratified and confirmed and all the terms, conditions and provisions
thereof shall remain in full force and effect. This Supplemental Indenture for
Additional Guarantees shall form a part of the Indenture for all purposes, and
every Holder of Notes heretofore or hereafter authenticated and delivered shall
by bound hereby.
Remainder of page intentionally left blank

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
for Additional Guarantees to be duly executed, all as of the date first above
written.

            RRI ENERGY SOLUTIONS EAST, LLC
      By:   /s/ Andrew C. Johannesen         Name:   Andrew C. Johannesen       
Title:   Vice President and Treasurer        RRI ENERGY, INC.
      By:   /s/ Andrew C. Johannesen         Name:   Andrew C. Johannesen       
Title:   Vice President and Treasurer   

 

3



--------------------------------------------------------------------------------



 



           
RRI ENERGY ASSET MANAGEMENT, LLC
      By:   /s/ Michael L. Jines         Name:   Michael L. Jines       
Title:   Vice President        RRI ENERGY BROADBAND, INC.
RRI ENERGY CALIFORNIA HOLDINGS, LLC
RRI ENERGY COMMUNICATIONS, INC.
RRI ENERGY COOLWATER, INC.
RRI ENERGY CORPORATE SERVICES, LLC
RRI ENERGY ELECTRIC SOLUTIONS, LLC
RRI ENERGY ELLWOOD, INC.
RRI ENERGY ETIWANDA, INC.
RRI ENERGY FLORIDA, LLC
RRI ENERGY KEY/CON FUELS, LLC
RRI ENERGY MANDALAY, INC.
RRI ENERGY NORTHEAST GENERATION, INC.
RRI ENERGY NORTHEAST HOLDINGS, INC.
RRI ENERGY ORMOND BEACH, INC.
RRI ENERGY POWER GENERATION, INC.
RRI ENERGY SABINE (DELAWARE), INC.
RRI ENERGY SABINE (TEXAS), INC.
RRI ENERGY SERVICES, INC.
RRI ENERGY SERVICES DESERT BASIN, LLC
RRI ENERGY TRADING EXCHANGE, INC.
RRI ENERGY VENTURES, INC.
RRI ENERGY WHOLESALE GENERATION, LLC
      By:   /s/ Andrew C. Johannesen         Name:   Andrew C. Johannesen       
Title:   Vice President and Treasurer of the corporations and
limited liability companies listed above   

 

4



--------------------------------------------------------------------------------



 



            WILMINGTON TRUST COMPANY, as Trustee
      By:   /s/ Michael G. Oller         Authorized Signatory   

 

5